                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 David E. Ricketts,                                  Case No. 19-cv-276 (WMW/HB)

                      Plaintiff,

 v.
                                                                 ORDER
 Officer Maggard, and all others not known to
 defendant, B. Birkolz, Assistant Warden of
 Medical (AW), Jessica Feda, DPT OCS Public
 Health Service Head of Physical Therapy,
 Dr. Nassaralla

                      Defendants.


HILDY BOWBEER, United States Magistrate Judge

      The above-captioned case comes before the undersigned on Plaintiff David E.

Ricketts’s self-styled “Bivens Action Motion TORT CLAIM” [Doc. No. 15], his Motion

to Amend [Doc. No. 16], and his April 10, 2019, Letter [Doc. No. 17] in response to this

Court’s March 21, 2019, Order [Doc. No. 9]. The case was referred for resolution of

pretrial matters pursuant to 28 U.S.C. § 636 and District of Minnesota Local Rule 72.1.
I.     BACKGROUND 1

       Plaintiff who is currently incarcerated in FMC-Rochester, initiated this lawsuit

alleging under 42 U.S.C. § 1983 that Defendants have been deliberately indifferent to his

serious medical needs in violation of the Eighth Amendment. See generally (Compl.

[Doc. No. 1].) Plaintiff, proceeding pro se, paid the filing fee and is not proceeding in

this case in forma pauperis. See (Mar. 21 Order at 1.)

       In its March 21 Order, the Court described several issues concerning both the

capacity in which the Defendants were being sued and how Plaintiff wished to proceed

with service of process. The Court therefore requested Plaintiff take certain steps to

clarify his intentions as to these issues. See (id. at 1–4.) Specifically, the Court requested

that Plaintiff clarify whether he intended to sue the named Defendants in both their

official and individual capacities, and whether he wished to have the United States

Marshals Service serve the Defendants pursuant to Federal Rules of Civil Procedure

4(c)(3). As to the latter issue, the Court directed Plaintiff to the fee schedule for service

by the Marshals, which is found in 28 C.F.R. § 0.114(a). In addition the Court replicated

relevant portions of the fee schedule in the Order. (Id. at 3 n.1.) Finally, the Court also

instructed the Clerk’s Office to provide summonses and USM Forms to Plaintiff for

Defendants Maggard, Birkolz, and Feda, instructing him to complete and return the forms




1
  The specific nature of Ricketts’s factual allegations are not pertinent to the issues
addressed in this Order. As a result, the Court focuses primarily on the procedural
posture, only discussing factual allegations where they provide context for the pending
submissions.
                                               2
to the Clerk’s office if he wished to have the Marshals effect service under Rule 4(c)(3).

(Id. at 3, 9.)

        Plaintiff confirmed in writing his desire to sue the named Defendants in both their

“professional” 2 and individual capacities and his understanding that the U.S. Marshals

Service is required by statute to charge him for making or attempting service. See (Pl.’s

Mar. 29 Letter [Doc. No. 13]; Apr. 1 Order [Doc. No. 14].) Plaintiff also manifested his

willingness to pay the fees, but requested that he be told what these fees are. See

(Mar. 29 Letter.) In response, the Court again referred Plaintiff “to 28 C.F.R. § 0.114(a)

for the full fee schedule.” (Apr. 1 Order at 2 n.1.)

        Further, as an incarcerated person, Plaintiff’s Complaint was screened pursuant to

28 U.S.C. § 1915A(a). The Court issued a Report and Recommendation (“R&R”) on

March 21, 2019, recommending that Dr. Nassaralla be dismissed from the case. See

(R&R [Doc. No. 8 at 5–6].) In an apparent response to the R&R, Plaintiff filed his

Amended Complaint and Motion to Amend 3 on April 1, and April 4, 2019, respectively.

Plaintiff also submitted his USM forms for service on April 10, 2019, and provided the

original Complaint as enclosures to the USM forms.



2
  The Court must construe Plaintiff’s submissions liberally. See Estelle v. Gamble,
429 U.S. 97, 106 (1976). In other words, Plaintiff’s submissions should be construed
“in a way that permits the layperson’s claim to be considered within the proper legal
framework.” Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). Consequently, the Court
construes Plaintiff’s statement that he is suing the named Defendants in their
“professional” capacities to mean that he suing them in their official capacities.
3
  The “Motion to Amend” appears to also be intended as an objection to the R&R. See
(Mot. to Amend at 1 (“Plaintiff Challenges the dismissal against Dr. Nassaralla, [sued] in
her Professional and Individual Capacity[.]”)).
                                              3
II.    DISCUSSION

       A.     Plaintiff’s “Bivens Action Motion TORT CLAIM” Should Be Treated
              as an Amended Complaint

       The only reasonable way to construe Plaintiff’s self-styled “Bivens Action Motion

TORT CLAIM” is as an amended pleading; there are factual allegations and claims for

relief that include not only the allegations and claims contained in the original complaint

but also additional allegations and claims, largely reflective of those contained in

Plaintiff’s Motion to Amend. Compare ([Doc. No. 15, with Doc. Nos. 1, and 16].)

Consequently, the Court will construe Plaintiff’s “Bivens Action Motion TORT CLAIM”

as his Amended Complaint (“Am. Compl.”) and will refer to it as such hereafter. Cf.

Stone, 364 F.3d at 914.

       Under Rule 15(a)(1) of the Federal Rules of Civil Procedure, “[a] party may

amend its pleading once as a matter of course within: (A) 21 days after serving it.” Here,

service has not been perfected and so the Amended Complaint was received within the

requisite time. Therefore, the Court considers the Amended Complaint as the operative

pleading in this action, supplanting his original Complaint. 4 In addition, the Court notes

that the Amended Complaint names the Defendants in both their official and individual

capacities. (Am. Compl. at 5–6; see also Mot. to Amend at 1; Pl.’s Mar. 29 Letter at 1.)




4
  Plaintiff is reminded that, having now amended his complaint once “as a matter of
course” under Federal Rule of Civil Procedure 15(a)(1), if he desires to amend his claims
again, he must file a motion for leave to do so and follow all applicable Federal and Local
Rules, including Federal Rules of Civil Procedure 15(a)(2) and Local Rules 7.1 and 15.1.
                                              4
       Because the Amended Complaint is now the operative pleading, there is no point

in serving the original Complaint on Defendants Maggard, Birkolz, and Feda. 5

Consequently, the Court directs the Clerk’s Office to (a) provide the completed USM

forms and copies of the Amended Complaint to the Marshals Service so that they may

serve the United States and Defendants Maggard, Birkolz, and Feda in their official

capacities, and (b) include waiver of service packets for these Defendants in their

individual capacities. Also, for clarity of the docket, the Court will add the designation

“Amended Complaint” to the docket entry for Plaintiff’s “Bivens Action Motion TORT

CLAIM.”

       B.     Plaintiff’s Request for Information About the Fees for Service

       In Plaintiff’s most recent letter to the Court, he again requests information

pertaining to the service fees that he is responsible for under Federal Rules of Civil

Procedure 4(c)(3) pursuant to his request that the Marshals Service effect service of

process on Defendants. See (Apr. 10 Letter.) In the Court’s prior correspondences with

Plaintiff, it pointed him to the relevant information, which is contained in 28 C.F.R.

§ 0.114(a), and provided him with relevant portions of the regulation. (Apr. 1 Order at 2

n.1; Mar. 21 Order at 3 n.1.) Nevertheless, for ease of reference, the Court provides the

full fee schedule here:


5
  The status of Dr. Nassaralla remains in issue but is not for this Court to address in this
Order. Rather, the Court anticipates that the Honorable Wilhelmina M. Wright, United
States District Judge, will review the pending R&R in light of the additional allegations
contained in the Amended Complaint and Plaintiff’s objections (see Mot. To Amend
[Doc. No. 16]) in order to determine whether the amended allegations are sufficient to
state a cause of action against Dr. Nassaralla.
                                              5
       The United States Marshals Service shall routinely collect fees according to the
       following schedule:

             (1) For process forwarded for service from one U.S. Marshals Service
             Office or suboffice to another - $8 per item forwarded;

             (2) For process served by mail - $8 per item mailed;

             (3) For process served or executed personally - $65 per hour (or portion
             thereof) for each item served by one U.S. Marshals Service employee,
             agent, or contractor, plus travel costs and any other out-of-pocket expenses.
             For each additional U.S. Marshals Service employee, agent, or contractor
             who is needed to serve process - $65 per person per hour for each item
             served, plus travel costs and any other out-of-pocket expenses.

             (4) For copies at the request of any party - $.10 per page;

             (5) For preparing notice of sale, bill of sale, or U.S. Marshal deed - $20 per
             item;

             (6) For keeping and advertisement of property attached - actual expenses
             incurred in seizing, maintaining, and disposing of property.

28 C.F.R. § 0.114(a).

III.   CONCLUSION

       Accordingly, based on the foregoing and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

          1. Plaintiff David E. Ricketts’s “Bivens Action Motion TORT CLAIM” [Doc.

             No. 15] is construed as an “Amended Complaint” and is now the operative

             pleading in this case;

          2. Pursuant to Rule 4(c)(3) of the Federal Rules of Civil Procedure, the

             Clerk’s Office shall make copies of the Amended Complaint and provide

             those copies together with the USM forms received from Plaintiff to the


                                            6
            Marshals Service for service on Defendants Maggard, Birkolz, and Feda in

            their official capacities;

         3. The Clerk’s Office shall prepare waiver packets for Defendants Maggard,

            Birkolz, and Feda in their individual capacities to be included with service

            of these Defendants in their official capacities; and

         4. Plaintiff shall be responsible for the fees associated with copying and

            service consistent with 28 C.F.R. § 0.114(a).



Dated: April 22, 2019                     s/ Hildy Bowbeer
                                         HILDY BOWBEER
                                         United States Magistrate Judge




                                           7
